Citation Nr: 9916921	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from December 1940 to 
November 1947.  The appellant is the widow of the veteran.

This appeal arose from a September 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In February 1999, the appellant testified 
at a personal hearing at the RO; in April 1999, the hearing 
officer issued a decision which continued the denial of the 
benefit sought.

In November 1998, the appellant submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, on which she checked "yes" 
next to the statement that she wanted a personal hearing 
before a member of the Board.  She indicated that she wanted 
this hearing at the local office, although she also desired a 
hearing before a local hearing officer as well.  Her local 
hearing was held in February 1999.  On June 1, 1999, the 
Board sent the appellant correspondence requesting that she 
indicate whether or not she still desired a hearing before a 
member of the Board.  On June 4, 1999, she responded that she 
still wanted to appear before a member of the Board at the 
RO.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

Schedule a hearing before a traveling 
member of the Board of Veterans' Appeals, 
consistent with the request of the 
appellant made in June 1999.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is free to furnish 
additional evidence while her case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


